Citation Nr: 0116472	
Decision Date: 06/18/01    Archive Date: 06/26/01

DOCKET NO.  97-33 435A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUES

1.  Whether new and material evidence has been submitted to 
reopen a previously denied claim for service connection for 
post-traumatic stress disorder (PTSD), and if so, whether 
that benefit can be granted.   

2.  Entitlement to compensation benefits for osteoporosis, a 
heart condition, pancreatitis, deterioration of muscles and 
loss of vision, claimed to be the result of Department of 
Veterans Affairs (VA) medical treatment.   


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

P.B. Werdal, Counsel


INTRODUCTION

The veteran had active duty from January 1968 to October 
1969.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a July 1997 rating decision of the VA 
Regional Office (RO) in Roanoke, Virginia, denying the 
veteran's attempt to reopen a previously denied claim of 
entitlement to service connection for PTSD, and the March 
1998 rating decision denying entitlement to benefits under 
38 U.S.C.A. § 1151 for osteoporosis, a heart condition, 
pancreatitis, deterioration of muscles and loss of vision.  

The Board notes that in the Statement of the Case issued in 
October 1997 the PTSD claim was treated as an attempt to 
reopen, but in the Supplemental Statement of the Case (SSOC) 
furnished to the veteran and his representative in February 
1998 the claim was addressed on the merits, without reference 
to whether and if so how it had been reopened.  The issue 
regarding the PTSD claim is properly identified on the front 
page of this document.  


REMAND

To date the veteran has no disabilities that have been 
adjudicated service connected.  He seeks to establish 
entitlement to service connection for PTSD by reopening that 
previously denied claim.  In addition, he seeks to establish 
entitlement to compensation under 38 U.S.C.A. § 1151 for 
osteoporosis, a heart condition, pancreatitis, deterioration 
of muscles and loss of vision on the grounds that those 
disabilities are present, and that they were caused by VA 
treatment, specifically by the steroids prescribed by VA to 
treat his nonservice-connected respiratory disability.  

The Board notes that in January 2001 the veteran requested 
that his claim not be reviewed by the Board, but instead be 
referred to a local hearing officer.  As noted by the 
veteran's representative, that request has not yet been acted 
upon.  

With regard to the PTSD claim, the original claim for service 
connection was denied in a February 1995 rating decision.  
The veteran was notified of that determination, and of his 
appellate rights, in March 1995.  He did not appeal that 
decision.  In February 1997 he sought to reopen it, and in 
the rating decision on appeal the RO noted that new and 
material evidence, which was then defined as evidence that 
presented a reasonable possibility of changing the outcome, 
had not been presented.  After additional medical evidence 
was presented, the RO issued a SSOC explaining that the claim 
remained denied because the diagnostic criteria for PTSD set 
out in the American Psychiatric Association:  Diagnostic and 
Statistical Manual of Mental Disorders, Third Edition, 
Revised, Washington, DC, American Psychiatric Association, 
1987, were not met, and because there was insufficient 
evidence available to establish that a stressful experience 
occurred.  The Board notes that the diagnostic criteria for 
PTSD have been changed, and are currently found in American 
Psychiatric Association:  Diagnostic and Statistical Manual 
of Mental Disorders, Fourth Edition.  Washington, DC, 
American Psychiatric Association, 1994.  The veteran's claim 
has not been considered in light of the new criteria.  With 
regard to whether a stressful experience occurred, the RO has 
not specifically determined whether the alleged stressors 
described by the veteran in his May 1994 claim and June 1999 
hearing testimony were combat-related.  The Board notes that 
in June 1994 the RO sent the veteran a letter asking for 
detailed information regarding his alleged stressors, and it 
does not appear that a response was received until the June 
1999 hearing testimony.  It does not appear that the RO has 
taken steps to verify the occurrence of the alleged stressors 
or advised the veteran of alternate means of verifying their 
occurrence.  


At this point the Board also notes that since the appellant's 
§ 1151 benefits claim was filed prior to October 1, 1997, the 
amendments to 38 U.S.C.A. § 1151 implemented by section 
422(a) of Pub. L. No. 104-204, the Department of Veterans 
Affairs and Housing and Urban Development, and Independent 
Agencies Appropriations Act, 1997, 110 Stat. 2874, 2926 
(1996) (codified at 38 U.S.C.A. § 1151 (West Supp. 2000)), 
are inapplicable.  See VA O.G.C. Prec. Op. No. 40-97 (Dec. 
31, 1997).  The pre-amendment version of § 1151 provides, in 
relevant part, where any veteran has suffered an injury, or 
an aggravation of an injury, as the result of medical 
treatment, and such injury or aggravation results in 
additional disability, disability compensation shall be 
awarded in the same manner as if such disability were 
service-connected.  38 U.S.C.A. § 1151 (West 1991).  In 
determining whether disability resulted from a treatment-
related injury, it must be shown that the injury was actually 
the result of such treatment, and not merely coincidental 
with it, and that the injury was not a necessary consequence 
of the treatment.  "Necessary consequences" are those that 
are certain to result from, or intended to result from, the 
medical treatment.  38 C.F.R. § 3.358 (1996).  Although there 
is medical opinion evidence from Dr. S that the veteran has 
osteoporosis and muscle deterioration due to steroid use and 
that he might expect to develop cataracts in the future, and 
an opinion from a VA physician that risk factors of steroid 
use include osteoporosis, heart condition, pancreatitis, 
deterioration of muscles and loss of vision, there is no 
medical opinion evidence of record addressing whether the 
veteran currently has all of those disabilities and whether 
or not each condition was incurred or aggravated as a 
necessary consequence of the VA treatment.  

The Board also observes that the medical records in the 
claims folder to date do not include materials that indicate 
the veteran was informed of the risk factors associated with 
the use of steroids, nor does it appear such records were 
requested.  It is possible that such records do not exist, 
but if that is the case the record should reflect 
documentation of that fact.  

There has been a significant change in the law during the 
pendency of this appeal.  On November 9, 2000, the President 
signed into law the Veterans Claims Assistance Act of 2000 
(VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000).  This law 
redefines the obligations of VA with respect to the duty to 
assist and includes an enhanced duty to notify a claimant as 
to the information and evidence necessary to substantiate a 
claim for VA benefits.  This law also eliminates the concept 
of a well-grounded claim and supersedes the decision of the 
United States Court of Appeals for Veterans Claims in 
Morton v. West, 12 Vet. App. 477 (1999), withdrawn sub nom. 
Morton v. Gober, No. 96-1517 (U.S. Vet. App. Nov. 6, 2000) 
(per curiam order), which had held that VA cannot assist in 
the development of a claim that is not well grounded.  This 
change in the law is applicable to all claims filed on or 
after the date of enactment of the VCAA, or filed before the 
date of enactment and not yet final as of that date.  
Veterans Claims Assistance Act of 2000, Pub. L. No. 106-475, 
§ 7, subpart (a), 114 Stat. 2096, 2099-2100 (2000).  See also 
Karnas v. Derwinski, 1 Vet. App. 308 (1991).

Because of the change in the law brought about by the VCAA, a 
remand in this case is required for compliance with the 
notice and duty to assist provisions contained in the new 
law.  In addition, because the RO has not yet considered 
whether any additional notification or development action is 
required under the VCAA, it would be potentially prejudicial 
to the appellant if the Board were to proceed to issue a 
decision at this time.  See Bernard v. Brown, 4 Vet. App. 384 
(1993); VA O.G.C. Prec. Op. No. 16-92 (July 24, 1992) 
(published at 57 Fed. Reg. 49,747 (1992)).  

In an effort to assist the RO, the Board has reviewed the 
claims file and identified certain assistance that must be 
rendered to comply with the VCAA.  However, it is the RO's 
responsibility to ensure that all appropriate development is 
undertaken in this case.  Accordingly, this case is REMANDED 
for the following:

1.  The RO must review the claims file 
and ensure that all notification and 
development action required by the 
Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475 is completed with 
regard to the veteran's attempt to reopen 
his previously denied PTSD claim, and 
entitlement to compensation benefits for 
osteoporosis, a heart condition, 
pancreatitis, deterioration of muscles 
and loss of vision, claimed to be the 
result of VA medical treatment.  In 
particular, the RO should ensure that the 
new notification requirements and 
development procedures contained in 
sections 3 and 4 of the Act (to be 
codified as amended at 38 U.S.C. §§ 5102, 
5103, 5103A, and 5107) are fully complied 
with and satisfied. 

2.  The RO should obtain copies of all 
relevant medical records, including 
operative reports, progress records, 
consent forms, incident reports, and 
nurses/doctors notes or orders regarding 
the treatment administered by VA for the 
veteran's respiratory disorder.  

3.  The RO should obtain the names and 
addresses of all medical care providers 
who treated the veteran for PTSD, his 
respiratory disorder, or osteoporosis, a 
heart condition, pancreatitis, muscle 
deterioration or loss of vision, and, 
after securing the necessary release, the 
RO should obtain those records not 
already associated with the claims 
folder.

4.  The RO should take appropriate steps 
to obtain as much information as is 
available regarding the events identified 
as PTSD stressors, including but not 
limited to notifying the veteran of 
alternative means that may be used to 
verify their occurrence.  The RO should 
make a determination as to whether the 
alleged stressors occurred during combat.  

5.  The RO should schedule the hearing 
requested by the veteran in VA Form 21-
4138, Statement in Support of Claim, 
dated in January 2001.  


6.  If the RO concludes the alleged 
stressors were combat-related, or if it 
concludes that the alleged stressors were 
not combat-related but were adequately 
verified, the veteran should be afforded 
the opportunity for a VA Compensation and 
Pension examination by a psychiatrist, 
who should then opine as to whether the 
veteran has PTSD, and if so, identify the 
stressors that caused it.  Before 
evaluating the veteran, the examiner 
should review the claims folder, 
including a copy of this Remand and any 
evidence added to the record.  

All findings must be reported in detail, 
and a complete rationale for any opinion 
expressed should be included in the 
examination report.  

7.  The veteran should be afforded the 
opportunity for a VA examination by an 
appropriate physician or physicians, to 
evaluate the nature and extent of any 
disabilities that were incurred or 
aggravated by VA medical care.  Before 
evaluating the veteran, the examiner(s) 
should review the claims folder, 
including a copy of this Remand and any 
evidence added to the record.  

The examination report should fully set 
forth all current complaints, pertinent 
clinical findings, and diagnoses 
regarding the veteran's claims of 
osteoporosis, a heart condition, 
pancreatitis, muscle deterioration and 
vision loss.  

In the event the veteran fails to appear 
for such an examination, a review of the 
record should be conducted instead.  In 
any event, the examiner(s) should render 
an opinion as to: (a) whether the veteran 
incurred additional disability as a 
result of VA treatment for his 
respiratory disability (without regard to 
whether there was any negligence 
committed by VA); if so, (b) whether the 
subsequent disability(ies) were necessary 
consequences of the VA medical treatment.  
All opinions expressed should be 
supported by reference to pertinent 
evidence, and a complete rationale for 
any opinion expressed should be included 
in the examination report.  

8.  Thereafter, the RO should readjudicate 
these claims.  If the benefits sought on 
appeal remain denied, the appellant and 
the appellant's representative, if any, 
should be provided a SSOC.  The SSOC must 
contain notice of all relevant actions 
taken on the claim for benefits, to 
include a summary of the evidence and 
applicable law and regulations considered 
pertinent to the issue currently on 
appeal.  An appropriate period of time 
should be allowed for response.

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The appellant need take no action 
unless otherwise notified.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the RO.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  

These claims must be afforded expeditious treatment by the 
RO.  The law requires that all claims that are remanded by 
the Board of Veterans' Appeals or by the United States Court 
of Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2000) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.



		
	Keith W. Allen
	Acting Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2000).


